            CASE 0:19-cv-01577-NEB-BRT Doc. 31 Filed 12/07/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 JON BRADLEY BARTZ,                                Case No. 19‐CV‐1577 (NEB/BRT)

                       Plaintiff,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 FEDERAL BUREAU OF
 INVESTIGATION,

                       Defendant.



       The Court has received the October 26, 2020 Report and Recommendation of

United States Magistrate Judge Becky R. Thorson. (ECF No. 30.) No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

       1.       The Report and Recommendation (ECF No. 30) is ACCEPTED; and

       2.       Defendant’s Motion to Dismiss (ECF No. 23) is GRANTED.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: December 7, 2020                          BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
